DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17-051,676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17-51,350 and 17-051,676 describe obvious variations of the same invention.	The difference between the claims of 17-051,350 and 17-051,676 is that the independent claim 1 in 17-051,676 also calls for a distinct step of “feeding” the gas into the mixed liquid (whereas the independent claim 1 in 17-051,350 merely recites a contact step of bringing the mixed liquid into contact w/ the gas), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because no patentable distinction is seen or has been shown between the “feeding” limitations of at least the independent claim 1 recited in this 17-051,676 and the “contacting” limitations described in this 17-051,350.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17-051,671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17-051,350 and 17-051,671 describe obvious variations of the same invention.
The difference between the claims of 17-051,350 and 17-051,671 is that the independent claim 1 in this 17-051,671 also describes a second contacting step of adding the chloride to the solution after a first contacting step (and at least this particular limitations is missing in the independent claim 1 recited in this 17-051,350).
The dependent claim 9 in 17-051,350 seems to also describe this second contacting step of adding a chloride into a mixed liquid obtained from a first contacting step.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the independent claim 1 in 17-051,350 by also reciting the provision of a second contacting step for adding a chloride into a mixed solution obtained from a first contacting step, in the manner set forth in at least the independent claim 1 in 17-051,671, because the dependent claim 9 in this 17-051,350 seems to describe this missing limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
One of the more relevant references discovered from the search of the U. S. examiner is US 2010/0150803 A1, which describes a gas decarbonation method which includes the step of converting calcium chloride into calcium hydroxide which evidently reacts w/ and removes the carbon dioxide out 
	The international examiner has offered at least JP 2010 125 354 A as an alleged anticipatory “X”-type reference in the Written Opinion associated w/ PCT/JP2019/034000 (i. e. the Applicants’ parent application).  However, this JP 2010 125 354 A1 suffers from the same deficiencies as those present in US 2010/0150803 A1 by also describing the conversion of chlorides into hydroxides prior to the decarbonation step (which seems to be contrary to what is required in at least all of the Applicants’ independent claims).  Hence, the U. S. examiner will also not offer any rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in this JP 2010 125 354 A1.
In conclusion, all of the Applicants’ claims are allowed over the art of record.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
	U. S. Pat. 4,069,117; US 2019/0160395 A1; US 2021/0001270 A1; US 2021/0069642 A1; WO 2015 194 963 A1 and GB 2 547 696 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736